Title: To Benjamin Franklin from Gustavus Conyngham, 21 June 1781
From: Conyngham, Gustavus
To: Franklin, Benjamin


Sir
Dunkirk June 21st, 81
I wrote You A few Lines On my Arrivall in thiss place, impatientley Waite a Line in Answer. I have had preposals made me heare but do not like their Custom or modes in thiss place in Cruzing. Should A Vessell be fitted for America to my liking with Your Approbation Should Readily Accept of. Or A plan to redeem the Americans in england, the distresses of them Unhappy people you are made Acquaintted with, Modes, Methodes, Used to induce them into the Service. Hunger Oblidges them to it, Not having that Supply Other Nations, and States, have, Nor their Grieavences heard Only At the Sole And Absolute Will of A Commissary. We have but few friends left in england at preasent. Mrs. Conyngham having Arrived Some time past in france I expect may be in paris. Should it be the Case You will Advice her to waite my Coming theare as I Only Waite Your Answer to Mine of the 15th. Inst, the Report we had Respecting Mr. Diggs I hope is not true if so Must be one of the worst of Men, A few days Shall have the pleasure to see you & will be more Able to Acquainte you fuller the Situation of the Sufferers in england.
I am Sir with Respect & esteem Your most Obdt. & Verry hhble. Servt
Gustavus Conyngham
 
Addressed: A Monsieur / Monsieur
Notation: G. Conyngham June 21. 1781
